Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: A method of establishing an arteriovenous loop in a heart of a patient for delivery of a transcatheter prosthetic valve, the method comprising: inserting a first catheter into a first access point of the patient, the catheter having a leading end, a trailing end opposite the leading end and a lumen extending between the leading and trailing ends; positioning the leading end of the first catheter in the left ventricle of the heart; inserting a first snare device into the lumen of the first catheter, the first snare device having a loop at a leading end of the first snare device; advancing the leading end of the first snare device through the leading end of the first catheter such that the loop of the first snare device is positioned in the left ventricle of the heart; inserting a first guidewire into a second access point of the patient different than the first access point, the first guidewire having a leading end; positioning the first guidewire into the left ventricle of the patient; and 
ensnaring the guidewire in the loop of the first snare device to form an arteriovenous loop such that a first portion of the arteriovenous loop traversing the native aortic valve and a second portion of the arteriovenous loop traversing the native mitral valve are spaced from the native aortic valve annulus and the native mitral valve annulus is novel over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheps et al. 2018/0228608; Spence et al. 2017/0265938; Rahmani 9,526,487 and Sengun et al. 10,485,652.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        June 17, 2022